

AMENDMENT
to the
CARNIVAL CORPORATION & PLC MANAGEMENT INCENTIVE PLAN FOR THE CEO, COO AND CFO
WHEREAS, Carnival Corporation & plc (the “Corporation”) maintains the Carnival
Corporation & plc Management Incentive Plan for the CEO, COO and CFO, as amended
to date (the “Incentive Plan”);
WHEREAS, the Corporation has the authority to amend the Incentive Plan in
accordance with the terms thereof;
NOW, THEREFORE, the following amendment (the “Amendment”) is adopted with
respect to the Incentive Plan, effective as of October 12, 2014.
1.
A new Section shall be added at the end of the Incentive Plan (numbered in
accordance with the Incentive Plan) that shall read as follows:

“In the case of fraud, negligence, intentional or gross misconduct or other
wrongdoing on the part of a participant (or any other event or circumstance set
forth in any clawback policy implemented by the Corporation, including, without
limitation, any clawback policy adopted to comply with the requirements of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder) that results in a material restatement of
the Corporation’s issued financial statements, such participant will be required
to reimburse the Corporation for all or a portion, as determined by the
administrators of the Plan (as described in Section 2), in such administrators’
sole discretion, of any payments received under the Plan with respect to any
fiscal year in which the Corporation’s financial results are negatively impacted
by such restatement. A participant shall be required to repay any such amount to
the Corporation within 30 days after the Corporation demands repayment.






